        CASE 0:19-cv-02581-NEB-DTS Doc. 51 Filed 04/27/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 KHALIL BILLUPS and ADAM R.                        Case No. 19‐CV‐2581 (NEB/DTS)
 HAGEMAN,

                      Plaintiffs,
                                                 ORDER ACCEPTING REPORT AND
 v.                                                  RECOMMENDATION

 MINNESOTA DEPARTMENT OF
 CORRECTIONS, et al.,

                      Defendants.



       Plaintiffs Khalil Billups and Adam Hageman, both prisoners housed by the

Minnesota Department of Corrections (“DOC”), filed an Amended Complaint alleging

42 U.S.C. Section 1983 claims against the DOC and several individual defendants who

allegedly work for the DOC. Because Plaintiffs sought to proceed in forma pauperis, United

States Magistrate Judge David T. Schultz screened the complaint under 28 U.S.C.

Section 1915(e)(2)(B) to determine whether it stated a claim on which relief can be

granted. (ECF No. 40 (“R&R”) at 6–10.) In a Report and Recommendation, Judge Schultz

recommends that the Court dismiss without prejudice the claims against the DOC, the

individual defendants in their official capacities, and defendant “Officer J. Lehner.” (Id.

at 10.) Judge Schultz further recommends that the Court dismiss the DOC and Lehner

from this action. (Id.) Plaintiffs filed an objection to the R&R. (ECF No. 42 (“Obj.”).) The
         CASE 0:19-cv-02581-NEB-DTS Doc. 51 Filed 04/27/21 Page 2 of 7




Court now reviews de novo those portions of the R&R to which Plaintiffs object. 28 U.S.C.

§ 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3). Because Plaintiffs are proceeding pro se, the Court

construes their objections liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                      BACKGROUND

       The R&R explains the relevant factual and procedural history of the case. (R&R at

1–6; Obj. at 13 (acknowledging that the R&R “sufficiently addresses the factual

allegations and the legal standard”).) The Court repeats a few facts necessary for its

analysis.

       Plaintiffs brought this Section 1983 action alleging that the DOC and individual

defendants violated certain constitutional rights. They seek only monetary damages.

(ECF No. 1 at 23; see Obj. at 3–4 (confirming that Plaintiffs seek monetary damages).)

Upon screening the original complaint under Section 1915(e)(2)(B), Judge Schultz

recommended that the complaint be dismissed. (ECF No. 13 at 9.) Plaintiffs then asked

for—and received—leave to amend the complaint. (ECF Nos. 18, 22.) Plaintiffs filed an

Amended Complaint, which is nearly identical to the original complaint, as well as a

supplement clarifying that their claims against the individual defendants are against

those defendants in their official and individual capacities. (Compare ECF No. 1 with ECF

No. 27 (“Am. Compl.”); ECF No. 28 at 1.)




                                              2
           CASE 0:19-cv-02581-NEB-DTS Doc. 51 Filed 04/27/21 Page 3 of 7




                                       ANALYSIS

      I.       State Sovereign Immunity

      Judge Schultz recommends dismissing Plaintiffs’ Section 1983 claims against the

DOC and the individual defendants in their official capacities based on state sovereign

immunity. (R&R at 7‐8.) State immunity bars “the award of any retroactive relief for

violations of federal law that would require payment of funds from a state treasury.”

Skelton v. Henry, 390 F.3d 614, 617 (8th Cir. 2004). Under the principles confirmed by the

Eleventh Amendment, federal courts generally lack subject‐matter jurisdiction over

claims against an unconsenting state. See Sossamon v. Texas, 563 U.S. 277, 284 (2011)

(“[F]ederal jurisdiction over suits against unconsenting States ‘was not contemplated by

the Constitution when establishing the judicial power of the United States.’”) (quotation

omitted). Courts have held that the State of Minnesota is immune from suit under

Section 1983. E.g., Grover‐Tsimi v. Minnesota, 449 Fed. App’x 529, 530 (8th Cir. 2011) (per

curiam).

      Plaintiffs contend the Eleventh Amendment does not bar liability under

Section 1983 for “local government units which are not considered part of the state for

Eleventh Amendment purposes.” (Obj. at 14.) But the DOC is considered a state agency

for purposes of Eleventh Amendment immunity.1 Upsher v. Roy, No. 19‐CV‐1805




1Plaintiffs assert that Section 1983 applies to the individual officer defendants, (Obj. at
12, 14), but “a suit against state employees in their official capacities is the functional


                                            3
         CASE 0:19-cv-02581-NEB-DTS Doc. 51 Filed 04/27/21 Page 4 of 7




(MJD/HB), 2020 WL 2527108, at *3 (D. Minn. Apr. 15, 2020), report and recommendation

adopted, 2020 WL 2526498 (D. Minn. May 18, 2020); Carter v. CWF Sols., LLC, No. 09‐CV‐

16 (JMR/FLN), 2009 WL 512482, at *2 (D. Minn. Feb. 27, 2009). Thus, Eleventh

Amendment immunity bars Plaintiffs’ Section 1983 claims against the state, i.e., the DOC

and the individual defendants in their official capacities.

       Plaintiffs argue that the Court should not dismiss the DOC because an authorized

representative and employee of the DOC consented to this action. (Obj. at 10–12.) “[A]

state official may waive the state’s immunity only where specifically authorized to do so

by that state’s constitution, statutes, or decisions.” Santee Sioux Tribe of Neb. v. Nebraska,

121 F.3d 427, 431 (8th Cir. 1997); see Roberts v. Source for Pub. Data, No. 08‐4167‐CV‐C‐

NKL, 2011 WL 1254099, at *6 (W.D. Mo. Mar. 31, 2011) (“[O]nly the State—or a State actor

so empowered—can waive the Stateʹs Eleventh Amendment immunity.”).

       Plaintiffs contend that they “reviewed the complaint with Sgt. Gwen Brausen

before she ultimately notarized documents . . . . Defendant Brausen said ‘I will have to

read and consent to this lawsuit since it is against the Minnesota Department of

Corrections.’” (Obj. at 10–11.) Assuming Brausen made this statement,2 this Court is not



equivalent of a suit against the State.” Zajrael v. Harmon, 677 F.3d 353, 355 (8th Cir. 2012)
(citing Monell v. Depʹt of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)).

2The Minnesota Notary Acknowledgements attached to the Amended Complaint state
that Brausen is a notary public with the title of “correction officer.” (Am. Compl. at 27–
28.) While Plaintiffs offer no proof of Brausen’s statement about consent, they contend
that Brausen’s answers to their interrogatories and “the video of the Plaintiffs and


                                              4
         CASE 0:19-cv-02581-NEB-DTS Doc. 51 Filed 04/27/21 Page 5 of 7




aware of any provision in Minnesota’s constitution or statutes—or any other legal

authority—establishing that a DOC correction officer has the power to waive the State of

Minnesota’s sovereign immunity. Cf. Santee Sioux Tribe, 121 F.3d at 432 (holding plaintiff

“failed to demonstrate that waiver of the state’s Eleventh Amendment immunity is

within the authority of Nebraskaʹs attorney general”); Union Elec. Co. v. Mo. Depʹt of

Conservation, 366 F.3d 655, 660 (8th Cir. 2004) (explaining that Missouri’s “Attorney

General could waive the state’s Eleventh Amendment immunity” because state law

authorized Missouri’s attorney general to institute, on behalf of the state, “all civil suits

and other proceedings at law or in equity”) (emphasis in original).

       Moreover, although a state may voluntarily waive immunity from federal suit by

making a “clear declaration” that it intends to submit itself to federal jurisdiction, the test

for waiver is “a stringent one.” Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense

Bd., 527 U.S. 666, 675, 675–76 (1999) (quotation omitted); see id. at 676 (noting a state’s

“consent to suit must be ‘unequivocally expressed’”) (quoting Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 99 (1984)). Courts are to “indulge every reasonable

presumption against waiver.” Id. at 682. Thus, a state does not waive that immunity

merely “by stating its intention to sue or be sued or even by authorizing suits against it




Defendant [presumably, Brausen] consenting after review shall provide evidence
relevant to this argument.” (Obj. at 11–12.)


                                              5
         CASE 0:19-cv-02581-NEB-DTS Doc. 51 Filed 04/27/21 Page 6 of 7




in any court of competent jurisdiction.” Quinnett v. Iowa, 644 F.3d 630, 632–33 (8th Cir.

2011) (quotation omitted).

       Given the stringent standard for a state to waive sovereign immunity, the Court

finds that even if Sergeant Brausen had the authority to waive state sovereign immunity

(and she does not), her alleged statement that “[she would] have to read and consent to

this lawsuit since it is against the Minnesota Department of Corrections,” is not enough

to allow for waiver of the DOC’s immunity from suit in federal court. (Obj. at 11

(emphasis added)); cf. Reeder v. Carroll, No. 09‐CV‐4013‐LRR, 2010 WL 797136, at *3 (N.D.

Iowa Mar. 5, 2010) (holding that the Iowa Board of Medical Examiners did not waive its

Eleventh Amendment immunity by suggesting in a newspaper article that it might

intervene in a federal lawsuit).

       II.    Remaining Aspects of the R&R

       The Court has reviewed for clear error the remaining aspects of the R&R to which

Plaintiffs have not specifically objected. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73

F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error in those findings and

conclusions, and following a de novo review of the aspects of the R&R to which Plaintiffs

object, the Court accepts the R&R.

                                     CONCLUSION

       IT IS HEREBY ORDERED THAT:

   1. Plaintiffs’ objection (ECF No. 42) is OVERRULED;



                                            6
        CASE 0:19-cv-02581-NEB-DTS Doc. 51 Filed 04/27/21 Page 7 of 7




   2. The Report and Recommendation (ECF No. 40) is ACCEPTED;

   3. Plaintiffs’ claims against the Minnesota Department of Corrections are

      DISMISSED without prejudice, and the Minnesota Department of Corrections is

      DISMISSED from this action;

   4. Plaintiffs’ claims against the individual Defendants in their official capacities are

      DISMISSED without prejudice; and

   5. Plaintiffs’ claims against Defendant “Officer J. Lehner” are DISMISSED without

      prejudice, and Lehner is DISMISSED from this action.




Dated: April 27, 2021                           BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge




                                            7
